DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2009/0317981 to Lee et al. in view of U.S. Patent No. 4,161,356 to Giffin.
Lee et al. disclose a chamber capable of decomposing and scanning a surface of a semiconductor wafer substantially as claimed and comprising:  a chamber body (see, e.g., Figs. 1-2, top portion of 110 and 110c) defining an interior region and a first aperture at a top portion of the chamber to receive a semiconducting wafer into the interior region of the chamber body; a ledge (110a and 110b) projecting into the interior at an intermediate portion of the chamber body between the top portion of the chamber body and a bottom portion of the chamber body, the ledge defining a second aperture within the interior region at the intermediate portion; a wafer support (130) configured to hold at least a portion of the semiconducting wafer, the wafer support positionable between at least a first position adjacent the first aperture and a second position adjacent the second aperture within the interior region of the chamber body (by moving chamber body or wafer support, see, e.g., paras. 44-45); and a sprayer (230) capable of spraying a decomposition fluid into an interior region of the chamber body.
However, while the sprayer extends minimally into the chamber body of Lee et al., Lee et al. fail to teach the sprayer within an aperture extending no further than an inner periphery of the wall of the chamber body during spraying.
Giffin et al. tech providing sprayers within an apertures in a chamber body extending no further than an inner periphery of the wall (i.e. flush) during spraying for the purpose of optimizing drainage (see, e.g. column 3, rows 4-12).
Thus, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was effectively filed to have provided prayers within an apertures in a chamber body extending no further than an inner periphery of the wall (i.e. flush) during spraying for the purpose of optimizing drainage as taught by Giffin et al.

Allowable Subject Matter
Claim 1-8, 10-15 and 17-19 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to teach or fairly suggest a chamber for (i.e. capable of) decomposing and scanning a surface of a semiconductor wafer, the chamber comprising a chamber body, ledge, wafer support, motor system configured to control a vertical position of the wafer support at least to the first position and the second position, nebulizer to spray a decomposition fluid, gas outlet port and controller arranged as claimed and the controller configured to introduce gas from the gas source to the gas outlet port during introduction of the decomposition fluid onto a surface of the semiconducting wafer by the nebulizer at a pressure greater than a pressure of the decomposition fluid introduction when the wafer is positioned at the second position.  Further, no other prior art was located that fairly suggested the claimed invention in whole or in part, along with the requisite motivation for combination, to anticipate or render the claimed invention obvious.   
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s amendments and accompanying arguments, filed 16 September 2022, with respect to claims 1-8, 10-15 and 17-19 have been fully considered and are persuasive.  In paricuarThus, the previous prior art rejections drawn thereto have been withdrawn. 
Applicant's arguments filed 16 September 2022, with respect to claim 21, have been fully considered but are moot based on the modified rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. USP 4,609,575 and USP Pub. No. 2004/0211762 disclose chambers/systems comprising a plurality of fluid supplying means.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARLA MOORE whose telephone number is (571)272-1440.  The examiner can normally be reached on Monday-Friday, 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PARVIZ HASSANZADEH can be reached on (571) 272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KARLA A MOORE/Primary Examiner, Art Unit 1716